             Case 8:18-cv-03821-TDC Document 17 Filed 01/04/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

HISPANIC NATIONAL LAW                       *
ENFORCEMENT ASSOCIATION
NCR, et al.                                 *

                 Plaintiffs,                *

        v.                                  *       Civil Action No. TDC-18-3821

PRINCE GEORGE’S COUNTY,                     *
et al.,
                                            *
                 Defendants.
                                            *
*       *        *       *     *     *              *      *       *      *       *      *

    DEFENDANTS’ REPLY IN SUPPORT OF MOTION FOR AN EXTENSION OF TIME

        Pursuant to this Court’s January 2, 2019 Order (ECF 10) and the Case Management Order

(ECF 4), Defendants Prince George’s County, Henry P. Stawinski, III, Individually and in His

Official Capacity as Chief of Police, Mark A. Magaw, Individually and in His Official Capacity

as Deputy Chief Administrative Officer for Public Safety, Christopher Murtha, Individually and

in His Official Capacity as Deputy Chief of Police, and Major Kathleen Mills, Individually and in

Her Official Capacity as Commander (collectively “Defendants”), submit this Reply in Support of

their Motion for an Extension of Time. On January 3, 2019, Plaintiffs filed a Notice of Partial

Consent to Defendant’s Motion and attached a proposed Order that states “Defendants shall have

until February 6, 2019 to file an answer to Plaintiffs’ Complaint.” (ECF 15-1) (emphasis added).

Plaintiffs’ proposed Order could be read to preclude Defendants from filing a motion, or motions,

consistent with this Court’s Case Management Order. Accordingly, Defendants respectfully

request that this Court enter the proposed Order submitted with Defendants’ Motion on December

28, 2018, (ECF 9-1).




                                                1
         Case 8:18-cv-03821-TDC Document 17 Filed 01/04/19 Page 2 of 3



Dated: January 4, 2019                           Respectfully submitted,


                                                        /s/ Christine E. White___
  Robert G. Ames, Bar No. 03372                  Kurt J. Fischer, Bar No. 03300
 Venable LLP 600 Massachusetts Ave., N.W.       Venable LLP
 Washington, D.C. 20001                         210 W. Pennsylvania Avenue
 Tel.: (202) 344-4000                           Suite 500
 Fax: (202) 344-8300                            Towson, Maryland 21204
 rgames@venable.com                             Tel: (410) 494-6200
                                                Fax: (410) 821-0147
                                                kjfischer@venable.com

                                                Kenneth L. Thompson, Bar No. 003630
                                                Todd J. Horn, Bar No. 06849
                                                Christine E. White, Bar No. 19185
                                                Venable LLP
                                                750 E. Pratt Street
                                                Suite 900
                                                Baltimore, MD 21202
                                                Tel.: (410) 244-7400
                                                Fax: (410) 244-7742
                                                klthompson@venable.com
                                                tjhorn@venable.com
                                                cewhite@venable.com

                                                Counsel for Defendants




                                            2
         Case 8:18-cv-03821-TDC Document 17 Filed 01/04/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this January 4, 2019, a copy of the foregoing Defendants’ Reply

in Support of Motion for an Extension of Time was served via the Court’s CM/ECF system on:

                             Dennis A Corkery
                             Washington Lawyers Cmte for Civil Rights and Urban Affairs
                             11 Dupont Cir NW Ste 400
                             Washington, DC 20036
                             12023191000
                             Fax: 12023191010
                             dennis_corkery@washlaw.org

                             Deborah A Jeon
                             American Civil Liberties Union of Maryland Foundation
                             3600 Clipper Mill Rd Ste 350
                             Baltimore, MD 21211
                             14108898555
                             Fax: 14103667838
                             jeon@aclu-md.org

                             John Arak Freedman
                             Arnold & Porter Kaye Scholer LLP
                             601 Massachusetts Avenue NW
                             Washington, DC 20001
                             202-942-5316
                             Fax: 202-942-5999
                             John.Freedman@arnoldporter.com




                                                           _______/s/____________________
                                                           Christine E. White




                                               3
